              Case 2:20-cv-00947-JLR Document 12 Filed 03/19/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          KENNETH BURNETT,                              CASE NO. C20-0947JLR

11                               Petitioner,              ORDER GRANTING JOINT
                   v.                                     MOTION TO STAY
12                                                        PROCEEDINGS
            UNITED STATES OF AMERICA,
13
                                 Respondent.
14

15          On March 8th, 2021, the court ordered Petitioner Kenneth Burnett and Respondent

16   the United States of America to submit briefing on whether the court should stay this case

17   until the Supreme Court of the United States of America has issued a ruling in United

18   States v. Gary, 954 F.3d 194 (4th Cir. 2020), cert. granted, No. 20-444, 2021 WL 77245

19   (U.S. Jan. 8, 2021). (3/8/21 Order (Dkt. # 10).) On March 15, 2021, the parties

20   submitted a joint motion requesting that the court stay further proceedings until the

21   disposition of Gary. (Mot. (Dkt. # 11).) The parties contend that the issue to be

22   determined in Gary—“[w]hether a defendant who pleaded guilty to possessing a firearm


     ORDER - 1
              Case 2:20-cv-00947-JLR Document 12 Filed 03/19/21 Page 2 of 2




 1   as a felon, in violation of 18 U.S.C. [§§] 922(g)(1) and 924(a), is automatically entitled to

 2   plain-error relief if the district court did not advise him that one element of that offense is

 3   knowledge of his status as a felon, regardless of whether he can show that the district

 4   court’s error affected the outcome of the proceedings”—is potentially dispositive in this

 5   matter. (Mot. at 2.) The court agrees, and GRANTS the parties’ motion to stay

 6   proceedings (Dkt. # 11). This case is STAYED pending a ruling from the Supreme Court

 7   in Gary. The parties are ORDERED to file a joint status report within ten days of the

 8   Supreme Court issuing a ruling in Gary, or seven months of the date of this order,

 9   whichever is first.

10

11
            Dated this 19th day of March, 2021.
12

13

14
                                                        A
                                                        JAMES L. ROBART
                                                        United States District Judge
15

16

17

18

19

20

21

22


     ORDER - 2
